DISMISS and Opinion Filed February 23, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00898-CV

                      ECKITY CAPITAL MARKETS, LLC, Appellant
                                      V.
                         JASON MICHAEL SPENCER, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-01927

                             MEMORANDUM OPINION
                          Before Justices Bridges, Evans, and Whitehill
                                  Opinion by Justice Whitehill
       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the Court

that it no longer wishes to pursue the appeal. Accordingly, we grant appellant’s motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE



170898F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ECKITY CAPITAL MARKETS, LLC,                      On Appeal from the 134th Judicial District
 Appellant                                         Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-16-01927.
 No. 05-17-00898-CV        V.                      Opinion delivered by Justice Whitehill.
                                                   Justices Bridges and Evans participating.
 JASON MICHAEL SPENCER, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee JASON MICHAEL SPENCER recover his costs of this
appeal from appellant ECKITY CAPITAL MARKETS, LLC.


Judgment entered February 23, 2018.




                                             –2–